Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 was filed before the mailing date of the Non-final rejection on 1/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ METAL POWER LAYER BETWEEN SEMICONDUCTOR CHIP AND CONDUCTOR ”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102b as being clearly anticipated by Ryoichi et al. (Us2009/0096100).
 	With respect to Claim 1, Ryoichi teaches at least one substrate 3 (i.e. support structure) on which a specific pattern is formed to enable electrical connection.  At least one semiconductor chip 1 (i.e. MOSFET) on the upper surface of the substrate 3 comprising a lower side having a primary conductive metal layer 2 and an upper side having a secondary conductive metal layer 15A.  A conductor 26 comprising one end electrically connected to the primary conductive metal layer 2 or the secondary conductive metal layer 15A.  At least one side of the most outer contact side plated with a conductor plated layer 27.  At least one metal powder layer 10 and 23-25 formed to contact with the primary conductive metal layer 2 or the secondary conductive metal 
 	With respect to Claim 2, Ryoichi teaches wherein the metal powder layers comprise metal powder and are formed of primary and secondary metal powder layers, the primary metal powder layer contacting and electrically connecting to the primary conductive metal layer, and the secondary metal powder layer contacting and electrically connecting to the secondary conductive metal layer (see Figs. 8-10).
 	With respect to Claim 3, Ryoichi teaches wherein the metal powder forming the metal powder layers is metal grains (see paragraphs 53 and 54; Figs. 1, 8, and 9).
 	With respect to Claim 4, Ryoichi teaches wherein the metal grains are formed of a single material comprising Ag or Cu or contain more than 70 % of at least any one from Ag, Au, Cu, and Ni (i.e. core layer 23 made of Cu) (see paragraph 58; Fig. 1 and 2).
 	With respect to Claim 5, Ryoichi teaches wherein the metal grains have at least one air gap therebetween which is not filled (i.e. hole 9 or 14) with other metal materials (see paragraph 61;  Figs.1-3) .


 	With respect to Claim 7, Ryoichi teaches wherein the at least one substrate 31 comprises at least one insulation layer (see paragraph 90; Fig. 11).
 	With respect to Claim 8, Ryoichi teaches wherein the primary conductive metal layers or the secondary conductive metal layers are formed by stacking one or more layer, and the metal layers are formed of a single material comprising Al, Ag, Au, Pd, Ni, or Cu or an alloy containing more than 70% of at least any one from Al, Ag, Au, Pd, Ni, and Cu (see paragraph 51).
 	With respect to Claim 9, Ryoichi teaches wherein the primary conductive metal layer contacting the metal powder layers or the most outer metal layer of the secondary conductive metal layer is formed of a single material comprising Ni, Ag, Au, Al, or Cu or an alloy containing 10% to above 80% of at least any one from Ni, Ag, Au, Al, and Cu (see paragraphs 51 and 58).
 	With respect to Claim 10, Ryoichi teaches wherein the conductor is formed of metal grains in a metal powder form or non-metal grains in a non-metal powder form (see paragraphs 54, 61, 62, and 76).
 	With respect to Claim 11, Ryoichi teaches w herein the metal grains or the non- metal grains are formed of a single material comprising Mo, Cu, Mn, Al, or SiC or powder mixture comprising the metal grains or the non-metal grains formed of at least any one from Mo, Cu, Mn, Al, and SiC (see paragraphs 54, 61, 62, and 76).
 	With respect to Claim 12, Ryoichi teaches wherein the conductor contains more than 70 % of the powder-form metal grains having a size of 1 to 50 micrometers or more 
 	With respect to Claim 13, Ryoichi teaches wherein the conductor plated layer is formed of a single material comprising Ag, Au, Ni, Cu, or Sn or is an alloy containing more than 50% of at least any one from Ag, Au, Ni, Cu, and Sn (see paragraphs 61 and 76).
 	With respect to Claim 14, Ryoichi teaches wherein the conductor plated layer is formed by stacking one or more layer (see Fig. 9).
 	With respect to Claim 15, Ryoichi teaches wherein the conductor plated layer has a thickness of 2 micrometers or above (see paragraph 85).
 	With respect to Claim 16, Ryoichi teaches wherein the primary metal powder layer is formed to cover the lower sides of the primary conductive metal layer and the semiconductor chip and is attached to the side of the semiconductor chip at a height of above 5 um (see paragraph 80).
 	With respect to Claim 17, Ryoichi teaches wherein the secondary metal powder layer is formed to cover the lower side of the conductor and is attached to the side of the conductor at a height of above 5 um (see paragraph 80).
 	With respect to Claim 18, Ryoichi teaches wherein the metal powder layers comprise the primary metal powder layer where the metal grains contact the primary conductive metal layer on the lower side of at least one semiconductor chip, or the 
 	With respect to Claim 19, Ryoichi teaches wherein the metal grains are formed to have each different diameter in width and length (see Figs.1-3).
 	With respect to Claim 20, Ryoichi teaches wherein the metal grains having a shorter diameter of below 2 um among the diameters in width and length occupy more than 20 % of total number of metal grains (see paragraph 53).
 	The prior art made of record and not relied upon is cited primarily to show the
product of the instant invention. Conclusion

Conclusion
8. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
Should you have questions on access to the Private PMR system contact the Electronic
Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.

AC/January 15, 2022					 /Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897